Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 21, 2021

                                       No. 04-21-00403-CR

                                  Juan Ruben Sanchez CERDA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 14-CRS-372
                         Jose Roberto (Bobby) Flores, Judge Presiding


                                         ORDER
       The trial court imposed sentence in the underlying cause on April 22, 2015. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed on May 22,
2015. See TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal
was due on June 6, 2015. See id. R. 26.3. Appellant filed a notice of appeal on September 22,
2021. He did not file a motion for extension of time.
         A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed, and no motion for extension of time was
filed. It is therefore ORDERED that appellant show cause in writing within ten days from the
date of this order why this appeal should not be dismissed for lack of jurisdiction. See id.; see
also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time
appeal from final felony conviction may be sought by filing a writ of habeas corpus pursuant to
article 11.07 of the Texas Code of Criminal Procedure).
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court